13S-/5
                                ELECTRONIC RECORD




COA#       12-13-00050-CR                        OFFENSE:        21.04


STYLE:     Cesar Gomez v. The State of Texas     COUNTY:         Smith

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:    241st District Court



DATE: 01/21/2015                   Publish: NO   TC CASE #:      241-0529-12




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    Cesar Gomez v. The State of Texas           CCA#:          133-IS
         PRO SE.                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:    3Vn<2     ^7      2.0;^                      SIGNED:                           PC:

JUDGE:     /^                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD